PER CURIAM.
We hold that the actions of the police officer in assisting with the capture of the stray bull constituted an operational function. We therefore reverse the trial court’s order granting summary judgment based on sovereign immunity. See City of Pinellas Park v. Brown, 604 So.2d 1222 (Fla.1992); White v. City of Waldo, 659 So.2d 707 (Fla. 1st DCA 1995), rev. denied, 667 So.2d 774 (Fla.1996). Questions of fact remain as to the negligence, if any, on the part of the police officer. We remand this cause for further proceedings.
REVERSED and REMANDED.
DELL, WARNER and PARIENTE, JJ., concur.